Cook, P. J.
(dissenting). I am convinced, beyond all reasonable doubt, that the legislature intended by Senate Bill No. 310 to release the' state’s olaim for taxes due by appellee and all others similarly situated. The title of the act throws a flood of light upon the purpose of the act.
. It' was certainly the duty of appellee to list his property for taxation, and it was certainly the duty of the assessor to assess the property so listed and to make the assessment whether it was listed or not, and it was the duty of the collector to collect the taxes so assessed If it was the duty or obligation of appellee to list his property for taxation, he was liable for the taxes thereon, and the state was the owner of the obligation, or liability. ■
The legislature knew what it wanted, but, confronted with section 100 of the Constitution, it became necessary, if possible, to so frame the expression of its pur*235pose as to satisfy this constitutional limitation of its powers.
The necessary effect of the statute is to remit and cancel the claim of the state for the taxes due the state; it effectually relieves the taxpayer from all liability to the state. This is so clear to me that I am unable to see how any other conclusion can be reached. It may he good policy to abate liabilities of this kind and to exempt agricultural products from taxation, hut, when this is done in total disregard of the Constitution, I cannot give my assent without violating my oath of office, as I understand it.
Again, it is my opinion that the act in question violates section 112 of the Constitution. Taxation and the collection of unpaid and unassessed taxes must be by uniform rules. To exempt one class of delinquents from the rule which empowers the revenue agent to proceed against delinquents simply destroys the uniformity of the rule. This a.et favors one class of delinquents and forbids the revenue agent from instituting proceedings against the favored class, hut leaves the revenue agent free to proceed against all other delinquents. All taxpayers, except the statutory elect, must submit to the activities of the revenue. agent.
•It may be within the power of the legislature to exempt from taxation all agricultural products grown in the state, but when the legislature in express terms changes one of the uniform rules provided by general law for the taxation of property by exempting therefrom the owners of a certain class of taxable property, there can he no reasonable doubt that section 112 was ignored. So we have the desired result accomplished by indirection when it could not be accomplished directly.
The taxes were due and unpaid and were a liability owned by the state. The revenue agent had instituted proceedings to collect this liability, when the legislature steps in and abates these proceedings, and thereby takes from the state its own, and at the same time sets *236up a new and different rule for the collection of the cotton tax. All other taxpayers may he assessed by the revenue agent for delinquent taxes, but by a special dispensation the favored taxpayer who has managed to escape from the regular assessing authorities is rewarded by forever exempting him from the possibility of being bothered by the revenue agent again.
I can imagine no more effective scheme to repeal the constitutional limitations upon the legislature than the one devised in this case and approved by the court.